
	

114 S3456 IS: Empowering Partners to Counter Violent Extremism Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3456
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Booker (for himself, Mr. Murphy, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish the Office for Partnerships Against Violent Extremism of the Department of Homeland
			 Security, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Empowering Partners to Counter Violent Extremism Act of 2016.
 2.DefinitionsExcept as otherwise provided in section 8, in this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Homeland Security of the House of Representatives.
 (2)Center for homeland securityThe term center for homeland security means a university-based center the Secretary of Homeland Security designates under section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)).
 (3)Countering violent extremismThe terms countering violent extremism and CVE mean proactive and relevant actions to— (A)counter recruitment, radicalization, and mobilization to violence; and
 (B)address the immediate factors that lead to violent extremism and radicalization. (4)Countering Violent Extremism LabThe terms Countering Violent Extremism Lab and CVE Lab mean a physical space and academic program at a center for homeland security designated for participating students to develop and test technology-based or data-driven CVE solutions.
 (5)Domestic terrorism; international terrorismThe terms domestic terrorism and international terrorism have the meanings given those terms in section 2331 of title 18, United States Code. (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)Office for Partnerships Against Violent ExtremismThe term Office for Partnerships Against Violent Extremism means the Office established under section 104 of the Homeland Security Act of 2002, as added by section 4(a).
 (8)Participating studentThe term participating student means a student participating in a CVE Lab. (9)RadicalizationThe term rad­i­cal­i­za­tion means the process by which an individual chooses to facilitate or commit domestic terrorism or international terrorism.
 (10)Technology-based or data-driven CVE solutionThe term technology-based or data-driven CVE solution means an instrument developed by a participating student under section 5(b)(1) that— (A)appeals to young consumers of online and social media;
 (B)counters online recruitment of violent extremists or builds resilience against online extremist recruitment amongst participating students’ peers; and
 (C)operates on a technological platform or is technological in nature, including social media campaigns and mobile software applications.
 (11)Violent extremismThe term violent extremism means domestic terrorism or international terrorism.
 3.FindingsCongress finds and declares the following: (1)Countering violent extremism is not the work of government alone, and countering rad­i­cal­i­za­tion to violence is frequently best achieved by engaging and empowering individuals and groups at the local level to build resilience against violent extremism.
 (2)The Federal Government must strengthen partnerships and networks among local stakeholders in order to develop tailored programs to counter violent extremists that incorporate local conditions, challenges, and opportunities.
 (3)The multipronged effort to degrade and destroy violent extremist groups must include efforts to counter messaging that can recruit or inspire followers around the world to join such groups.
 (4)The ability to rapidly disseminate images and ideas to shape the public narrative makes social media a strategic messaging and recruitment mechanism for a variety of different groups, including—
 (A)human rights and political organizations; (B)governments; and
 (C)terrorists and insurgent groups. (5)Due to the strategic role the Internet plays in recruitment to terrorist violence, online counter-narratives promoted by nongovernmental peers are most likely to directly reach and resonate with individuals who aspire to become foreign fighters or carry out terrorist attacks.
 (6)Acts of violent extremism committed in the United States include— (A)the homegrown violent extremist attack on June 12, 2016, in Orlando, which killed 49 people;
 (B)the April 19, 1995, anti-government violent extremist bombing of the Federal building in Oklahoma City, which killed 168 people, including 19 children;
 (C)the November 5, 2009, attack at Fort Hood, inspired by al Qaeda in the Arabian Peninsula, which killed 13 soldiers;
 (D)the August 5, 2012, White supremacist attack on a Sikh place of worship in Oak Creek, Wisconsin, which killed 6 people;
 (E)the anti-Semitic shootings by a member of the Ku Klux Klan on April 13, 2014, at a Jewish community center and retirement community in Overland Park, Kansas, which killed 3 people;
 (F)the November 15, 2015, shooting at an abortion clinic in Colorado Springs, which killed 3 people; and
 (G)the February 10, 2015, execution of 3 American Muslims in Chapel Hill. (7)Former violent extremists can be powerful messengers in debunking terrorist ideologies because they have credibility, and the Department of State has successfully used defectors in counter-messaging against the Islamic State of Iraq and the Levant (commonly known as ISIL).
			4.Authorization of the Office for Partnerships Against Violent Extremism of the Department of
			 Homeland Security
 (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following:
				
					104.Office for Partnerships Against Violent Extremism
 (a)DefinitionsIn this section— (1)the term Assistant Secretary means the Assistant Secretary for Partnerships Against Violent Extremism designated under subsection (c);
 (2)the term communities at risk does not include a community that is determined to be at risk solely on the basis of race, religious affiliation, or ethnicity;
 (3)the term countering violent extremism— (A)means proactive and relevant actions to—
 (i)counter efforts by violent extremists to radicalize, recruit, and mobilize followers to violence; and
 (ii)address the conditions that allow for violent extremist recruitment and radicalization; and (B)does not include disruptive actions that focus on stopping acts of terrorism by individuals who have already subscribed to violence;
 (4)the term covered congressional committee means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on the Judiciary of the Senate;
 (C)the Committee on Homeland Security of the House of Representatives; and (D)the Committee on the Judiciary of the House of Representatives; and
 (5)the term violent extremism means politically, racially, or ideologically motivated international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, United States Code.
 (b)EstablishmentThere is in the Department an Office for Partnerships Against Violent Extremism. (c)Head of OfficeThe Office shall be headed by an Assistant Secretary for Partnerships Against Violent Extremism, who shall be designated by the Secretary and report directly to the Secretary.
 (d)Deputy Assistant Secretary; assignment of personnelThe Secretary shall— (1)designate a career Deputy Assistant Secretary for Partnerships Against Violent Extremism; and
 (2)assign permanent staff to, or hire permanent staff for, as appropriate, the Office for Partnerships Against Violent Extremism.
 (e)ResponsibilitiesThe Assistant Secretary shall be responsible for the following:
 (1)Leading the efforts of the Department to counter violent extremism across all the components and offices of the Department that conduct strategic and supportive efforts to counter violent extremism. Such efforts shall include the following:
 (A)Partnering with communities to prevent violent extremists from targeting members of those communities in the United States for radicalization and recruitment and explore potential remedies for Government and nongovernmental institutions.
 (B)Working with civil society groups and communities to counter violent extremist communications, messaging, or recruitment.
 (C)In coordination with the Office for Civil Rights and Civil Liberties of the Department, managing the outreach and engagement efforts of the Department directed toward working with communities to mitigate the risk of radicalization and recruitment for violent extremist activities.
 (D)Ensuring that relevant information, research, and products inform efforts to counter violent extremism.
 (E)Developing and maintaining Department-wide strategy, plans, policies, and programs to counter violent extremism. Such plans shall, at a minimum, address each of the following:
 (i)The Department’s plan to leverage— (I)new and existing Internet and other technologies and social media platforms to improve nongovernmental efforts to counter violent extremism; and
 (II)the best practices and lessons learned from other Federal, State, local, tribal, territorial, and foreign partners engaged in similar counter-messaging efforts.
 (ii)The Department’s countering violent extremism-related engagement efforts. (iii)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism.
 (F)Coordinating with the Office for Civil Rights and Civil Liberties of the Department to ensure the activities of the Department related to countering violent extremism fully respect the privacy, civil rights, and civil liberties of all persons.
 (G)In coordination with the Under Secretary for Science and Technology and in consultation with the Under Secretary for Intelligence and Analysis, identifying and recommending new empirical research and analysis requirements to ensure the dissemination of information and methods for Federal, State, local, tribal, and territorial countering violent extremism practitioners, officials, law enforcement officers, and nongovernmental partners to utilize such research and analysis.
 (H)Assessing the methods used by violent extremists to disseminate communications and messaging to communities at risk for recruitment by violent extremists.
 (2)Developing a digital engagement strategy that expands the outreach efforts of the Department to counter violent extremist messaging by—
 (A)exploring ways to utilize relevant Internet and other technologies and social media platforms; and (B)maximizing other resources available to the Department.
 (3)Serving as the primary representative of the Department in coordinating countering violent extremism efforts with the CVE Task Force hosted by the Department and with other Federal departments and agencies and nongovernmental organizations.
 (4)Serving as the primary Department-level representative in coordinating with the Department of State on international countering violent extremism issues.
 (5)Providing guidance to the Administrator of the Federal Emergency Management Agency regarding the use of grants made to State, local, and tribal governments under sections 2003 and 2004 under the allowable uses guidelines related to countering violent extremism.
 (6)Developing a plan to expand philanthropic support for domestic efforts related to countering violent extremism, including by identifying viable community projects and needs for possible philanthropic support.
 (7)Administering the assistance under subsection (f). (f)Grants To counter violent extremism (1)In generalIn accordance with this subsection, the Assistant Secretary may award grants directly to, or enter into cooperative agreements directly with, eligible recipients identified under paragraph (2) to support the efforts of local communities in the United States to counter violent extremism.
 (2)Eligible recipientsThe Assistant Secretary may, based on need, directly award competitive grants to or enter into cooperative agreements with—
 (A)States; (B)local governments;
 (C)tribal governments; (D)nonprofit organizations; or
 (E)institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (3)Use of fundsEach entity receiving a grant or entering into a cooperative agreement under this subsection shall use the amounts made available under the grant or cooperative agreement for one or more of the following purposes:
 (A)To train or exercise for countering violent extremism, including building training or exercise programs designed to improve cultural competency and to ensure that communities, government, and law enforcement receive accurate, intelligence-based information about the dynamics of radicalization to violence.
 (B)To develop, implement, or expand programs or projects with communities to discuss violent extremism or to engage communities that may be targeted by violent extremist radicalization.
 (C)To develop and implement projects that partner with local communities to prevent radicalization to violence.
 (D)To develop and implement a comprehensive model for preventing violent extremism in local communities, including existing initiatives of State or local law enforcement agencies and existing mechanisms for engaging the resources and expertise available from a range of social service providers, such as education administrators, mental health professionals, and religious leaders.
 (E)To educate the community about countering violent extremism, including the promotion of community-based activities to increase the measures taken by the community to counter violent extremism.
 (F)To develop or assist social service programs that address root causes of violent extremism and develop, build, or enhance alternatives for members of local communities that may be targeted by violent extremism.
 (G)To develop or enhance State or local government initiatives that facilitate and build overall capacity to address the threats posed by violent extremism.
 (H)To leverage emerging and existing social media and Internet platforms to directly and indirectly counter violent extremist communications.
 (I)To support such other activities, consistent with the purposes of this subsection, as the Assistant Secretary determines appropriate.
								(4)Grant guidelines
 (A)In generalFor each fiscal year, before awarding a grant or cooperative agreement under this subsection, the Assistant Secretary shall develop guidelines published in a notice of funding opportunity that describe—
 (i)the process for applying for grants and cooperative agreements under this subsection; (ii)the criteria that the Secretary will use for selecting recipients based on the need demonstrated by the applicant; and
 (iii)the requirements that recipients must follow when utilizing funds under this subsection to conduct training and exercises and otherwise engage local communities regarding countering violent extremism.
 (B)ConsiderationsIn developing the requirements under subparagraph (A)(iii), the Assistant Secretary shall consider the following:
 (i)Training objectives should be clearly defined to meet specific countering violent extremism goals, such as community engagement, cultural awareness, or community-based policing.
 (ii)Engaging diverse communities in the United States to counter violent extremism may require working with local grassroots community organizations to develop engagement and outreach initiatives.
 (iii)Training programs should— (I)be sensitive to constitutional values, such as protecting fundamental civil rights and civil liberties, and eschew notions of racial and ethnic profiling; and
 (II)adhere to the standards and ethics of the Department, ensuring that the clearly defined objectives are in line with the strategies of the Department to counter violent extremism.
 (iv)Establishing vetting procedures for self-selected countering violent extremism training experts who offer programs that may claim to counter violent extremism, but serve to demonize certain individuals or whole cross sections of a community.
 (v)Providing a review process to determine whether countering violent extremism training focuses on community engagement and outreach.
 (vi)Providing support to law enforcement agencies to enhance knowledge, skills, and abilities to increase engagement techniques with diverse communities in the United States.
 (5)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary $90,000,000 for each fiscal year to carry out this subsection.
 (g)Annual reportDuring the first fiscal year beginning after the date of enactment of this section, and during each of the next 5 fiscal years, the Assistant Secretary shall submit to Congress an annual report on the Office for Partnerships Against Violent Extremism that includes the following:
 (1)A description of the status of the programs and policies of the Department for countering violent extremism in the United States, including—
 (A)the budget of the Department for countering violent extremism, which shall include an accounting of all funding amounts for all programs, initiatives, and personnel of the Department related to countering violent extremism;
 (B)the number of full-time employees dedicated to countering violent extremism programs; and
 (C)the number of part-time employees supporting countering violent extremism programs.
 (2)A description of the efforts of the Office for Partnerships Against Violent Extremism to cooperate with and provide assistance to other Federal departments and agencies.
 (3)Qualitative and quantitative metrics for evaluating the success of the programs and policies described in paragraph (1) and the steps taken to evaluate the success of those programs and policies.
 (4)An accounting of— (A)grants awarded by the Department to counter violent extremism; and
 (B)all training specifically aimed at countering violent extremism sponsored by the Department.
 (5)Details of the optimal level of personnel and funding for the Office for Partnerships Against Violent Extremism.
 (6)An analysis of how the Department’s activities to counter violent extremism correspond and adapt to the threat environment.
 (7)A summary of how civil rights and civil liberties are protected in the Department’s activities to counter violent extremism.
 (8)An evaluation of the grant program established under subsection (f), including information on the effectiveness of such grants in countering violent extremism.
 (9)A description of how the Office for Partnerships Against Violent Extremism has incorporated lessons learned from the countering violent extremism programs and policies of foreign, State, local, tribal, and territorial governments and stakeholder communities.
 (h)Annual reviewNot later than 1 year after the date of enactment of this section, and each year thereafter, the Office for Civil Rights and Civil Liberties of the Department shall—
 (1)conduct a review of the activities of the Office for Partnerships Against Violent Extremism to ensure that the activities that relate to countering violent extremism respect the privacy, civil rights, and civil liberties of all persons; and
 (2)make publicly available on the website of the Department a report containing the results of the review conducted under paragraph (1)..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 103 the following:
				Sec. 104. Office for Partnerships Against Violent Extremism..
 (c)SunsetEffective on the date that is 7 years after the date of enactment of this Act— (1)section 104 of the Homeland Security Act of 2002, as added by subsection (a), is repealed; and
 (2)the table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 104.
				5.Strategy to counter violent extremism in the United States
 (a)DefinitionsIn this section— (1)the term covered congressional committee means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on the Judiciary of the Senate;
 (C)the Committee on Homeland Security of the House of Representatives; and (D)the Committee on the Judiciary of the House of Representatives; and
 (2)the term Secretary means the Secretary of Homeland Security. (b)StrategyNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to each covered congressional committee a comprehensive Department of Homeland Security strategy to counter violent extremism in the United States.
 (c)Contents of strategyThe strategy required under subsection (b) shall, at a minimum, address each of the following: (1)The digital engagement effort of the Department of Homeland Security, including a plan to leverage new and existing Internet, digital, and other technologies and social media platforms to counter violent extremism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, nongovernmental, and foreign partners engaged in similar counter-messaging activities.
 (2)The countering violent extremism-related engagement and outreach activities of the Department of Homeland Security.
 (3)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for activities relating to countering violent extremism.
 (4)Ensuring all activities related to countering violent extremism adhere to applicable guidance of the Department of Homeland Security and the Department of Justice regarding privacy, civil rights, and civil liberties, including safeguards against discrimination.
 (5)The development of qualitative and quantitative outcome-based metrics to evaluate the programs and policies of the Department of Homeland Security to counter violent extremism.
 (6)An analysis of the homeland security risk posed by violent extremism based on the threat environment and empirical data assessing—
 (A)terrorist activities and incidents; and
 (B)violent extremist communications, messaging, or recruitment. (7)Information on the near-term, mid-term, and long-term risk-based goals of the Department of Homeland Security for countering violent extremism, reflecting the risk analysis conducted under paragraph (6).
 (d)Strategic considerationsIn drafting the strategy required under subsection (b), the Secretary shall consider including the following:
 (1)Efforts of the Department of Homeland Security to undertake research to improve the understanding of the Department of Homeland Security of the risk of violent extremism and to identify ways to improve countering violent extremism activities and programs, including outreach, training, and information sharing programs.
 (2)The opportunities and challenges associated with the establishment of the grant program under section 104(f) of the Homeland Security Act of 2002, as added by section 4.
 (3)The nondiscrimination policies of the Department of Homeland Security that relate to countering violent extremism.
 (4)Efforts of the Department of Homeland Security to help promote community engagement and partnerships to counter violent extremism in furtherance of the strategy.
 (5)Efforts of the Department of Homeland Security to help increase support for programs and initiatives to counter violent extremism of other Federal, State, local, tribal, territorial, nongovernmental, and foreign partners that are in furtherance of the strategy, and that adhere to all relevant constitutional, legal, and privacy protections.
 (6)Efforts of the Department of Homeland Security to use cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism, and information regarding the effectiveness of those efforts.
 (7)Information on oversight mechanisms and protections to ensure that activities and programs carried out under the strategy adhere to all relevant constitutional, legal, and privacy protections.
 (8)Efforts of the Department of Homeland Security to conduct oversight of all countering violent extremism training and training materials and other resources developed or funded by the Department.
 (9)Efforts of the Department of Homeland Security to foster transparency by making, to the extent practicable, all regulations, guidance, documents, policies, and training materials publicly available.
				(e)Strategic implementation plan
 (1)In generalNot later than 90 days after the date on which the Secretary submits the strategy required under subsection (b), the Secretary shall submit to each covered congressional committee an implementation plan for each of the components and offices of the Department of Homeland Security with responsibilities under the strategy.
 (2)ContentsThe implementation plan required under paragraph (1) shall include an integrated master schedule and cost estimate for activities and programs contained in the implementation plan, with specificity on how each activity and program aligns with near-term, mid-term, and long-term goals specified in the strategy required under subsection (b).
				6.Countering online recruitment of violent extremists
 (a)Establishment of Countering Violent Extremism LabsIn carrying out clause (xv) of section 308(b)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)(B)), as added by subsection (d), the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology and in coordination with the Office for Partnerships Against Violent Extremism, may—
 (1)establish one or more CVE Labs; and (2)reprioritize grants to centers for homeland security to fund each CVE Lab.
				(b)Functions and requirements of Countering Violent Extremism Labs
 (1)RequirementsThe head of an institution of higher education at which a CVE Lab is established shall ensure that the faculty of the CVE Lab—
 (A)create a curriculum for participating students to develop and test technology-based or data-driven CVE solutions that—
 (i)may be drawn from pre-existing curricula or courses at an institution of higher education; (ii)incorporates a CVE orientation program for students participating in the CVE Lab that is informed by cross-cultural communication issues experienced by CVE practitioners; and
 (iii)incorporates technology-based or data-driven business development curricula; (B)invite Federal Government officials to participate in the orientation required under subparagraph (A)(ii);
 (C)provide each participating student a CVE safety briefing by Federal Government officials during the orientation required under subparagraph (A)(ii) that outlines precautions participating students can take to protect themselves from becoming a target of terrorists; and
 (D)supervise any deployment of a technology-based or data-driven CVE solution by a participating student.
 (2)Additional functions of Countering Violent Extremism LabsThe head of an institution of higher education at which a CVE Lab is established shall ensure that the faculty of the CVE Lab, in coordination with the Department of Homeland Security and other appropriate entities including each CVE Lab—
 (A)develop a framework for participation and support of other programs that encourage students to develop peer-to-peer solutions for CVE;
 (B)develop a common inventory of research, in conjunction with other university-based centers for homeland security that establish CVE Labs, on core CVE issues to inform CVE Lab curricula in subsequent years; and
 (C)identify experts in CVE who can apply the technology-based or data-driven CVE solutions to target individuals who are susceptible to recruitment to violent extremism.
 (3)Administration of CVE labThe head of an institution of higher education at which a CVE Lab is established— (A)may—
 (i)determine the department and faculty of the institution of higher education that will be responsible for administering the CVE Lab; and
 (ii)have final approval of which students will participate in the CVE Lab; and
 (B)shall ensure that the faculty administering the CVE Lab, additional CVE Lab instructors and advisors, and participating students represent an interdisciplinary cross-section of the institution of higher education, including disciplines not traditionally associated with counterterrorism.
					(c)Assessment and report
 (1)ReportNot later than 1 year after the date on which a CVE Lab is first established, the head of the institution of higher education at which the CVE Lab is established shall submit to the Secretary of Homeland Security and the appropriate congressional committees a report regarding the impact of the CVE Lab.
 (2)AssessmentThe Secretary of Homeland Security, acting through the Under Secretary for Science and Technology and in coordination with the Office for Partnerships Against Violent Extremism, shall—
 (A)commission an independent third-party assessment of the impact of each CVE Lab; and (B)not later than 180 days after the date on which the assessment required under subparagraph (A) is completed, provide the assessment to the appropriate congressional committees.
 (d)Functions of centers for homeland securitySection 308(b)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)(B)) is amended by adding at the end the following:
				
 (xv)Countering violent extremism.. (e)SunsetEffective on the date that is 7 years after the date of enactment of this Act, subsections (a) through (d) are repealed.
			7.Public testimonials from former violent extremists
			(a)Incorporation of testimonials
 (1)In generalThe Secretary of Homeland Security and the Secretary of State shall incorporate, to the extent practicable, into efforts of the Department of Homeland Security and the Department of State to combat terrorist recruitment and communications the public testimonials of former or estranged violent extremists or their associates, including friends and family.
 (2)Types of effortsThe efforts made under paragraph (1) may include the following:
 (A)Strategic communications efforts to counter-message the communications and narratives of violent extremists.
 (B)Related community engagement and public education efforts that have the goal of decreasing recruitment into violent extremist organizations.
 (b)CoordinationThe Secretary of Homeland Security and the Secretary of State shall— (1)where appropriate, coordinate the actions described in subsection (a) with the heads of other Federal departments and agencies; and
 (2)as appropriate and to the extent practicable, engage nongovernmental and international partners in the identification and use of testimonials described in subsection (a).
				(c)Reports
 (1)Initial reportNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, in concert with the Secretary of State, shall submit to Congress a report detailing any ways in which existing laws may constrain or complicate the ability of the Department of Homeland Security or the Department of State to collect testimonials of former or estranged violent extremists or incorporate those testimonials into efforts of the applicable Department to combat terrorist recruitment and communications, as required under subsection (a).
 (2)Annual Homeland Security reportThe Secretary of Homeland Security shall submit to Congress an annual report that includes— (A)qualitative and quantitative metrics for evaluating the success of the efforts of the Secretary under subsection (a);
 (B)a description of the steps taken by the Secretary to evaluate the success of the efforts of the Secretary under subsection (a); and
 (C)a summary of how the Secretary ensures the protection of civil rights and civil liberties in incorporating testimonials under subsection (a).
 (d)Rule of constructionNothing in this section may be construed to require the Secretary of Homeland Security or the Secretary of State to collect testimonials directly from former violent extremists or their associates, including friends and family.
			8.Students against violent extremism
 (a)DefinitionsIn this section: (1)ISISThe term ISIS means the Islamic State of Iraq and Syria, also known as the Islamic State of Iraq and the Levant.
 (2)Participating studentThe term participating student means a student participating in— (A)a course under the program implemented under subsection (b); or
 (B)another similar course at an institution of higher education. (3)Target audienceThe term target audience means an individual or group selected for influence, whose selection is not made solely due to race, religion, or ethnic background.
				(b)Authorization of students against violent extremism program
 (1)In generalThe Secretary of Homeland Security, acting through the Office for Partnerships Against Violent Extremism, may implement a program that facilitates groups of students at institutions of higher education throughout the world in designing, piloting, implementing, and measuring the success of a social or digital initiative, product, or tool that counters the messaging of international or domestic terrorist organizations communications and narratives as part of, or in addition to, existing countering violent extremism efforts.
 (2)RequirementsThe program implemented under paragraph (1) shall— (A)be administered by a professor, part time, full time, or adjunct, or other instructor at a participating institution of higher education who is selected by the institution of higher education;
 (B)include the production of peer-appropriate social and digital media campaigns; (C)be renewed on an annual basis at each participating institution of higher education; and
 (D)require that each participating institution of higher education adhere to all policies of the program, as determined by the Office for Partnerships Against Violent Extremism, including—
 (i)the provision of a faculty mentor for the program; and (ii)the reporting of program metrics to the Office for Partnerships Against Violent Extremism, as requested.
 (3)TrainingThe Office for Partnerships Against Violent Extremism shall coordinate with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security to ensure that participants in the program implemented under paragraph (1) receive training in order to respect the privacy, civil rights, and civil liberties of all individuals in the program's target audiences and eschew notions of racial and ethnic profiling.
				(c)Assessment and report
 (1)Report on implementationBeginning in the first fiscal year beginning after the date of enactment of this Act and each fiscal year thereafter until the program described in subsection (b) is implemented, the Office for Partnerships Against Violent Extremism shall submit to the appropriate congressional committees a report on the status of the implementation of the program.
 (2)AssessmentsBeginning in the first fiscal year beginning after the date on which the program described in subsection (b) is implemented and in each of the 4 fiscal years thereafter, the Office for Partnerships Against Violent Extremism shall submit to the appropriate congressional committees a report evaluating the program, which shall include—
 (A)the number of students participating in the program; (B)the number and names of institutions of higher education that are hosting the program in the United States and internationally;
 (C)an evaluation, using empirical evidence, of the effectiveness of the program in empowering university students to develop digital content that counters violent extremist messaging;
 (D)the metrics used to evaluate the effectiveness of the program in reducing violent extremism; (E)recommendations for improving or expanding existing training opportunities and training participation;
 (F)the criteria used by participating students to select target audiences; and (G)the raw data reported by the institutions of higher education to the Office for Partnerships Against Violent Extremism under subsection (b)(2)(D)(ii).
 (d)SunsetThis section shall expire on the date that is 5 years after the date of enactment of this Act. 